

116 S1432 IS: Improve Data on Sexual Violence Act
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1432IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Johnson (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Director of the Office of Management and Budget to establish an interagency working
			 group to study Federal efforts to collect data on sexual violence and to
			 make recommendations on the harmonization of those efforts, and for other
 purposes.1.Short titleThis Act may be cited as the Improve Data on Sexual Violence Act.2.Interagency working group to study Federal efforts to collect data on sexual violence(a)DefinitionsIn this Act—(1)the term harmonize includes coordinating the collection of data on sexual violence by Federal agencies to produce complementary information, as appropriate, without compromising programmatic needs;(2)the term sexual violence includes any unwanted sexual act, regardless of whether the act involves physical contact, about which the Federal Government collects data; and(3)the term Working Group means the interagency working group established by the Director of the Office of Management and Budget under subsection (b).(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall establish an interagency working group to—(1)study Federal efforts to collect data on sexual violence; and(2)make recommendations on the harmonization of Federal efforts to collect data on sexual violence.(c)CompositionThe Working Group shall be composed of not less than 1 representative, who shall be selected by the head of the Federal agency of which the representative is a representative, from each of the following Federal agencies:(1)The Centers for Disease Control and Prevention.(2)The Department of Defense.(3)The Department of Education.(4)The Department of Health and Human Services.(5)The Department of Justice.(d)DutiesIn carrying out the purposes of the Working Group described in subsection (b), the Working Group shall—(1)consider—(A)what acts constitute different acts of sexual violence;(B)whether Federal reports that use the same terms for acts of sexual violence are collecting the same data on those acts;(C)whether the context in which an act of sexual violence occurs should impact how that act is accounted for in a Federal report;(D)whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement;(E)steps that Federal agencies that collect data on or compile Federal reports relating to sexual violence can take to avoid double counting any incident of sexual violence in a single Federal report;(F)best practices for collecting data on acts of sexual violence;(G)the extent to which Federal efforts to collect data on sexual violence incorporate the best practices described in subparagraph (F);(H)steps that Federal agencies that collect data on sexual violence can take to ensure that Federal reports on sexual violence are able to provide comparisons to data contained in Federal reports on sexual violence for prior years if changes are made to the methodology used to prepare those Federal reports; and(I)steps that Federal agencies that collect data on sexual violence can take to harmonize Federal efforts to collect data on sexual violence; and(2)consult with stakeholders that have—(A)expertise in the study of sexual violence; or(B)experience working with victims of sexual violence.(e)Report requiredNot later than 2 years after the date of enactment of this Act, the Working Group shall publish and submit to Congress a report that contains—(1)a description of the activities of the Working Group;(2)the findings and recommendations of the Working Group with respect to each of the topics described in subsection (d)(1), including the findings and recommendations of the Working Group relating to harmonizing Federal efforts to collect data on sexual violence; and(3)the recommendations of the Working Group relating to actions that Federal agencies and Congress can take to implement the recommendations described in paragraph (2).(f)TerminationThe Working Group shall terminate 30 days after the date on which the Working Group submits the report under subsection (e).